Mr. Presiding Justice Baker delivered the opinion of the court. 2. Brokers, § 36*—when broker's commission earned. A broker’s commission is earned only when he procures a buyer, if he represents the seller, or a seller, if he represents the buyer, who will comply with the terms and conditions of sale fixed by the principal. 3. Brokers § 996*—when recovery cannot be sustained as on a quantum meruit. In an action by a real estate agent against a purchaser to recover for his services and commissions in procuring an owner to sell real estate, where the evidence showed the plaintiff was not entitled to a commission, held that a judgment in favor of plaintiff could not be sustained as a recovery on a quantum meruit for his services, where the only evidence for plaintiff as to- the value of his services was what he usually charged in negotiating such a sale, and such evidence was inadmissible for the reason that he did not negotiate the transaction and there was no testimony in the record as to the reasonable value of plaintiff’s services.